Order entered October 26, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00426-CR

                  WILLIAM MICHAEL CASON, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 204th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F19-14112-Q

                                   ORDER

      Before the Court is appellant’s October 21, 2020 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on November 23, 2020.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE